     

     
 1

 2
                                                            JS-6
 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11       JAMES PLAS SAMS,                      Case No. EDCV 18-1754 SVW (SS)

12                      Petitioner,

13            v.                                       JUDGMENT

14       NEIL MCDOWELL, Warden,

15                      Respondent.

16

17           Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20           IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: November 6, 2019

24                                             STEPHEN V. WILSON
                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
         
                                                                               

     
